

READING INTERNATIONAL
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)
 
(Effective March 1, 2007)
 
 
 
 

--------------------------------------------------------------------------------

 


READING INTERNATIONAL
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)


ARTICLE I
INTRODUCTION
1
1.1.
Name
1
1.2.
Effective Date
1
1.3.
Purpose
1
1.4.
Legal Status
1
ARTICLE II
DEFINITIONS
1
2.1.
Administrator
1
2.2.
Beneficiary
1
2.3.
Board of Directors
2
2.4.
Company
2
2.5.
Earnings
2
2.6
Eligible Employee
2
2.7.
ERISA
2
2.8.
15-Year Certain and Life Annuity
2
2.9.
15-Year Certain Only Annuity
2
2.10.
Final Average Earnings
2
2.11.
Internal Revenue Code
2
2.12.
Participant
2
2.13.
Plan
3
2.14.
Plan Year
3
2.15.
Separation from Service
3
2.16.
SERP Benefit
3
2.17.
Vested Percentage
3
ARTICLE III
PARTICIPATION IN THE PLAN
3
3.1.
Eligibility and Participation
3
ARTICLE IV
SERP BENEFIT
3
4.1.
SERP Benefit
3
4.2.
Vested Percentage
3
4.3.
Distribution of SERP Benefit
3
4.4.
Death Benefits
4
ARTICLE V
FUNDING AND PARTICIPANT’S INTEREST
4
5.1.
Unfunded SERP
4
5.2.
Participant’s Interest in Plan
4
ARTICLE VI
ADMINISTRATION AND INTERPRETATION
4
6.1.
Administration
4
6.2.
Interpretation
5
6.3.
Records and Reports
5
6.4.
Payment of Expenses
5
6.5.
Indemnification for Liability
6
6.6.
Claims Procedure
6
6.7.
Review Procedure
6
6.8.
Incompetency of Participant or Beneficiary
7
ARTICLE VII
AMENDMENT, TERMINATION AND CONTINUATION
7
7.1.
Amendment and Termination
7
7.2.
Continuation
8
ARTICLE VIII
MISCELLANEOUS PROVISIONS
8
8.1.
Alienation or Assignment of Benefits
8
8.2.
Right to Withhold
8
8.3.
Construction
8
8.4.
Headings
8
8.5.
Number and Gender
8
8.6.
Limitation of Liability
8

 
 
 

--------------------------------------------------------------------------------

 

READING INTERNATIONAL
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)
 
(Effective March 1, 2007)
 
ARTICLE I
INTRODUCTION
 
1.1. Name. The name of the Plan is the Reading International Supplemental
Executive Retirement Plan (SERP).
 
1.2. Effective Date. The effective date of the Plan is March 1, 2007.
 
1.3. Purpose. This Plan is established for the purpose of providing supplemental
retirement benefits to James J. Cotter, Chief Executive Officer and Chairman of
the Board of Directors of the Company to reward him for his more than 15 years
of service to the Company and its predecessors.
 
1.4. Legal Status. The Plan is an unfunded plan of deferred compensation subject
to Internal Revenue Code Section 409A, is subject to FICA taxes in accordance
with the non-account balance provisions of Internal Revenue Code Section 3121,
and is an unfunded, nonqualified plan of deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
ERISA.
 
ARTICLE II
DEFINITIONS
 
Whenever the following initially capitalized words and phrases are used in the
Plan, they shall have the meanings specified below unless the context clearly
indicates a different meaning:
 
2.1. “Administrator” shall mean the Compensation Committee of the Board of
Directors of the Company, and any successor thereto. In the absence of such
committee, the Board of Directors of the Company shall be the Administrator.
 
2.2. “Beneficiary” shall mean such person(s) or legal entity as may be
designated by a Participant or by a Beneficiary receiving SERP Benefits to
receive any SERP Benefits due from the Plan following the Participant’s or
Beneficiary’s death. Any contingent Beneficiary shall be the Beneficiary only
after the death of all primary Beneficiaries. Any restrictions on payment to a
minor beneficiary shall be determined by the Administrator in its
 
 
-1-

--------------------------------------------------------------------------------

 

reasonable discretion. In the event a Beneficiary has not been designated or no
Beneficiary survives, the Beneficiary shall be deemed to be the estate of the
Participant if the Participant dies while in receipt of SERP Benefits or the
estate of the Beneficiary if the Beneficiary dies while in receipt of SERP
Benefits. A designation of a Beneficiary must be made, changed and/or revoked,
prior to the Participant or Beneficiary’s death, as applicable, on a form
provided by and filed with the Administrator and shall not be effective until
received by the Administrator. The administration of this provision shall be
subject to the terms of the last beneficiary designation form on file with the
Administrator. Attached hereto is an acceptable form of Beneficiary Designation.
 
2.3. “Board of Directors” shall mean the Company’s Board of Directors.
 
2.4. “Company” shall mean Reading International, Inc. or its successor.
 
2.5. “Earnings” shall mean the total base pay and cash bonus paid by the Company
to an Eligible Employee as and when paid during any calendar month on or after
January 1, 2004.
 
2.6. “Eligible Employee” shall mean James J. Cotter, Chairman of the Board and
Chief Executive Officer of the Company on the Effective Date.
 
2.7. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
2.8. “15-Year Certain and Life Annuity” shall mean monthly payments of the SERP
Benefit to the Participant for his life with a guarantee of at least 180 monthly
payments. In the event of the Participant’s death prior to receiving at least
180 monthly payments, the remaining payments will be paid on a monthly basis to
the Participant’s Beneficiary.
 
2.9. “15-Year Certain Only Annuity” shall mean monthly payments to the
Beneficiary of the SERP Benefit for 180 months.
 
2.10. “Final Average Earnings” shall mean the sum of the highest 36 consecutive
calendar months of Earnings prior to Separation from Service, divided by 36.
 
2.11. “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
2.12. “Participant” shall mean an Eligible Employee but only for the period in
which he is an Eligible Employee or has a benefit payable to or with respect to
him from the Plan.
 
 
-2-

--------------------------------------------------------------------------------

 

2.13. “Plan” shall mean the Reading International SERP effective March 1, 2007,
as set forth herein and as may be amended from time to time in accordance with
the terms of the Plan.
 
2.14. “Plan Year” shall mean the calendar year beginning with the 2006 calendar
year.
 
2.15. “Separation from Service” shall mean a separation from service with the
Company and all controlled group members within the meaning of Section 409A of
the Internal Revenue Code as reasonably determined by the Administrator.
 
2.16. “SERP Benefit” shall mean a Participant’s Benefit determined pursuant to
Article IV.
 
2.17. “Vested Percentage” shall mean the percentage of the Participant’s vesting
in the SERP Benefit determined according to Section 4.2.
 
ARTICLE III
PARTICIPATION IN THE PLAN
 
3.1. Eligibility and Participation. An Eligible Employee shall become a
Participant on the later of March 1, 2007 or the date he first becomes an
Eligible Employee. A Participant shall cease to be a Participant when all
benefits payable from the Plan to or with respect to him have been fully paid by
the Company.
 
ARTICLE IV
SERP BENEFIT
 
4.1. SERP Benefit. The monthly SERP Benefit is equal to the greater of:
 
(a) 40% of Final Average Earnings, or
 
(b) $25,000,
 
multiplied by the Vested Percentage.
 
4.2. Vested Percentage. The Vested Percentage is 100% at all times.
 
4.3. Distribution of SERP Benefit. Following Separation from Service for reasons
other than death, a Participant shall receive the SERP Benefit in the form of a
15-Year Certain and Life Annuity. The first payment of the SERP Benefits will be
delayed until the beginning of the 7th month following the month of the
Participant’s Separation from Service and
 
 
-3-

--------------------------------------------------------------------------------

 

will be equal the sum of 7 monthly payments (the six payments delayed plus the
payment due at the beginning of the 7th month, all without interest).
 
4.4. Death Benefits. If a Participant has a Separation from Service due to
death, the Participant’s Beneficiary shall receive the SERP Benefit that would
have been payable to the Participant if he had survived and had a Separation
from Service on the same day as his death, except that the 6-month delay set
forth in Section 4.3 shall not apply and the form of payment shall be a 15-year
Certain Only Annuity.
 
ARTICLE V
FUNDING AND PARTICIPANT’S INTEREST
 
5.1. Unfunded SERP. The Plan shall be unfunded and no trust is created by the
existence of the Plan. There will be no funding of any SERP Benefit; provided,
however, that nothing herein shall prevent the Company from establishing one or
more grantor trusts from which SERP Benefits may be paid. All SERP Benefits
shall be paid from (a) the general assets of the Company and/or (b) a grantor
trust established by the Company for this purpose. The Plan constitutes an
unsecured contractual obligation by the Company to make benefit payments in the
future.
 
5.2. Participant’s Interest in Plan. A Participant has an interest only in the
SERP Benefits to the extent of his vested percentage determined under Article
IV. A Participant has no rights or interests in any specific funds, stock or
securities of the Company by reason of participation in the Plan and entitlement
to a SERP Benefit. Nothing in the Plan shall be interpreted as a guaranty that
any funds in a grantor trust or the assets of the Company will be sufficient to
pay the SERP Benefit. The right of any Participant or Beneficiary to a SERP
Benefit shall be no greater than the right of any unsecured general creditor of
the Company.
 
ARTICLE VI
ADMINISTRATION AND INTERPRETATION
 
6.1. Administration. The Administrator shall be in charge of the overall
operation and administration of the Plan. The Administrator has, to the extent
appropriate and in addition to the powers described elsewhere in this Plan,
reasonable discretionary authority to construe and interpret the terms and
provisions of the Plan; to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan; to perform all acts, including the
delegation of its administrative responsibilities to advisors or other persons
who may or may not be employees of the Company; and to rely upon the information
or opinions of legal counsel
 
 
-4-

--------------------------------------------------------------------------------

 

or experts selected to render advice with respect to the Plan, as it shall
reasonably deem advisable, with respect to the administration of the Plan.
 
6.2. Interpretation. The Administrator may reasonably take any action, correct
any defect, supply any omission or reconcile any inconsistency in the Plan, or
in any Beneficiary designation under the Plan, in the manner and to the extent
it shall deem necessary to carry this Plan into effect or to carry out the
Company’s intent and purposes in adopting the Plan. Any decision, interpretation
or other action made or taken in good faith by the Administrator arising out of
or in connection with the Plan, shall be within its reasonable discretion, and
shall be final, binding and conclusive on the Company and all Participants and
Beneficiaries and their respective heirs, executors, administrators, successors
and assigns, except as otherwise provided in this Article VI. The
Administrator’s determinations hereunder need not be uniform or consistent.
 
6.3. Records and Reports. The Administrator shall keep a record of proceedings
and actions and shall maintain or cause to be maintained all such books of
account, records, and other data as shall be necessary for the proper
administration of the Plan. Such records shall contain all relevant data
pertaining to Participants and their rights under this Plan. The Administrator
shall have the duty to carry into effect all rights or benefits provided under
the Plan to the extent assets of the Company are properly available.
 
6.4. Payment of Expenses. The Company shall bear all expenses incurred by the
Administrator in administering this Plan. If a claim or dispute arises
concerning the rights of a Participant or Beneficiary to a SERP Benefit,
regardless of the party by whom such claim or dispute is initiated, the Company
shall, upon presentation of appropriate vouchers, pay all legal expenses,
including reasonable attorneys’ fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the “Participant’s Claimant”), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or settling of such claim or
dispute; provided, that:
 
(a) The Participant or the Participant’s Claimant shall sign an agreement to
repay to the Company any such expenses theretofore paid or advanced by the
Company if and to the extent that the party disputing the Participant’s rights
obtains a judgment in its favor from a court of competent jurisdiction from
which no appeal may be taken, whether because the time to do so has expired or
otherwise, and it is determined by the court that such expenses were not
incurred by the Participant or the Participant’s Claimant while acting in good
faith; provided further, that
 
 
-5-

--------------------------------------------------------------------------------

 

(b) In the case of any claim or dispute initiated by the Participant or the
Participant’s Claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the
Administrator within two (2) years after the occurrence of the event giving rise
to such claim or dispute.
 
(c) Any payment under this Section 6.4 shall be made not later than March 15 of
the Plan Year following the Plan Year in which the expense was incurred by the
Participant or Participant’s Claimant to the extent such payments would
otherwise be subject to Section 409A of the Internal Revenue Code, and only if
documentation required by the Administrator is timely received from the
Participant or the Participant’s Claimant.
 
6.5. Indemnification for Liability. The Company shall indemnify the
Administrator and the employees of the Company to whom the Administrator
delegates duties under this Plan, against any and all claims, losses, damages,
expenses and liabilities arising from their responsibilities in connection with
this Plan, unless the same is determined to be due to gross negligence or
willful misconduct.
 
6.6. Claims Procedure. If a written claim by a Participant or Beneficiary or
duly authorized representative of either of them (“Claimant”) to the
Administrator for a SERP Benefit or for participation in the Plan is denied in
whole or in part, the Claimant will receive written notification within 90 days
after receipt of the claim, or within 180 days if special circumstances require
an extension of time, in which event the Claimant will be notified in writing of
the delay during the initial 90-day period and the notice will indicate the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render the decision. The notification will include
specific reasons for the denial, specific reference to pertinent provisions of
the Plan on which the denial is based, a description of any additional material
or information necessary for the Claimant to perfect the claim and why such
material or information is necessary, an explanation of the claims review
procedure, the time limits applicable under the claims review procedure, and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following any adverse determination on review.
 
6.7. Review Procedure. The Claimant shall have 60 days after the written notice
of denial is received to apply to the Administrator in writing for a full and
fair review of the initial claim denial. In connection with the review, the
Claimant shall be afforded reasonable opportunity to review pertinent Plan
documents and may submit issues and comments in writing. In addition, the
Claimant shall have the right to submit documents, records and other information
relating to the claim, and shall be provided, upon request and free of charge,
reasonable access to
 
 
-6-

--------------------------------------------------------------------------------

 

and copies of all documents, records, and other information relevant to the
claim (as defined in applicable regulations under ERISA Section 503).
 
The Administrator will issue its decision on review within 60 days after receipt
of the request for review or within 120 days if special circumstances require an
extension of time to reply. Written notice of any extension will b provided to
the Claimant before any extension begins, and the notice will indicate the
special circumstance requiring the extension as well as the time and date by
which the Administrator expects to render the determination on review. The
decision will be in writing, will set forth specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based. In addition, the written notice of any decision denying the claim on
appeal will include a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the Claimant’s claim for benefits,
and a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.
 
6.8. Incompetency of Participant or Beneficiary. The Administrator may from time
to time establish reasonable rules and procedures for the proper administration
of the Plan and the benefits payable to an individual in the event that the
individual is declared incompetent and a conservator or other person legally
charged with such individual’s care is appointed. Any payment made to the
conservator or any other person the Administrator determines should receive the
SERP Benefit shall constitute a complete discharge of any liability of the
Company, the Administrator and the Plan with respect to the Participant or
Beneficiary and no person or entity shall have standing to challenge such
decision.
 
ARTICLE VII
AMENDMENT, TERMINATION AND CONTINUATION
 
7.1. Amendment and Termination. The Administrator shall have the right, at any
time, to amend or terminate the Plan in whole or in part; provided, however,
that no amendment or termination shall be permissible if it would reduce the
amount of the SERP benefit to which the Participant would have been entitled if
he terminated employment on the effective date of the amendment or termination.
The Company, upon review of the effectiveness of the Plan, may at any time
recommend amendments to or termination of the Plan to the Administrator. The
Administrator reserves the right, in its reasonable discretion, to completely
terminate the Plan at any time, provided, however, that termination of the Plan
shall not be a distribution event unless otherwise permitted under Section 409A
or other applicable law, as determined by the Administrator.
 
 
-7-

--------------------------------------------------------------------------------

 

7.2. Continuation. The Plan shall be continued by any successor of the Company
pursuant to a sale of the assets of the Company, or a merger or consolidation of
the Company into or with another corporation or entity.
 
ARTICLE VIII
MISCELLANEOUS PROVISIONS
 
8.1. Alienation or Assignment of Benefits. A Participant’s rights and interest
under the Plan shall not be assigned or transferred except as otherwise provided
herein, and the Participant’s rights to a SERP Benefit shall not be subject to
alienation, pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of a Beneficiary, except to
the extent provided in a domestic relations court order issued to a spouse or
former spouse of a Participant in connection with a divorce if the order is
determined by the Administrator to be proper under the Internal Revenue Code to
transfer tax liability to such spouse or former spouse and not violative of the
terms of applicable law including Internal Revenue Code Section 409A.
 
8.2. Right to Withhold. To the extent required by law at the time of any vesting
or distribution of a SERP Benefit, required taxes shall be collected from the
Participant or Beneficiary or withheld from any payment of the SERP Benefits to
the extent required by and in compliance with applicable federal, state or local
laws.
 
8.3. Construction. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of the State of California, to the extent
such laws are not preempted or superseded by the Internal Revenue Code, ERISA or
any successor, replacement or other applicable federal law.
 
8.4. Headings. The headings of the Articles and Sections of the Plan are for
reference only. In the event of a conflict between a heading and the contents of
an Article or Section, the contents of the Article or Section shall control.
 
8.5. Number and Gender. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply, and references to the male gender shall be
construed as applicable to the female gender where applicable, and vice versa.
 
8.6. Limitation of Liability. Notwithstanding any provision herein to the
contrary, the Company, nor any individual acting as employee or agent of the
Company, shall be liable to any Participant, former Participant, Beneficiary, or
any other person for any claim, loss,
 
 
-8-

--------------------------------------------------------------------------------

 
 
liability or expense incurred in connection with the Plan, unless attributable
to fraud or willful misconduct on the part of the Company or any such agent of
the Company, or a breach by the Company of any provision of the SERP that
results in a reduction of the SERP benefit.
 
* * * *
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on date of signature set forth below.



 
READING INTERNATIONAL, INC.
         
By:
     
Alfred Villaseñor, Jr., Chairman, Compensation Committee of Board of Directors
     
Date Signed:
 

 
 
-9-

--------------------------------------------------------------------------------

 